DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 11/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application 17/079,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Response to Amendment
The amendments made to claims 1, 2, 11, and 14 in the response filed 11/3/21 is acknowledged.
Claims 1-20 are still pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 2, 8, 11, 14, and 19 are objected to because of the following informalities:  
“comrpising” in claim 1, line 9 should be amended to recite --comprising--

“wherein the width of the cutout portion is measured from a bottom of the upper lip portion to a top of the lower lip portion,” in claim 1, lines 22-23 should be deleted
“the a” in claim 1, line 24 should be amended to recite --the--
“a length” in claim 1, line 26 should be amended to recite --the length--
“an elastic tension” in claim 2, lines 3-4 should be amended to recite --the tension--
Claim 8 is recommended to be cancelled (though it is not exactly redundant, claim 1 does claim the cutout portion and upper and lower lip portions being of equal width, which would create a 1:3 ratio of the cutout portion with the strip)
“comrpising” in claim 11, line 3 should be amended to recite --comprising--
“together wherein” in claim 11, line 14 should be amended to recite --together, wherein--
“wherien” in claim 11, lines 16, 22, and 24 should be amended to recite --wherein--
“wherein the width of the cutout portion is measured from a bottom of the upper lip portion to a top of the lower lip portion,” in claim 11, lines 20-21 should be deleted
“the a” in claim 11, line 22 should be amended to recite --the--
“a length” in claim 11, line 24 should be amended to recite --the length--
“an elastic tension” in claim 14, line 2 should be amended to recite --the tension--
Claim 19 is recommended to be cancelled (though it is not exactly redundant, claim 1 does claim the cutout portion and upper and lower lip portions being of equal width, which would create a 1:3 ratio of the cutout portion with the strip)
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622.
Regarding claim 1, Leeflang discloses a nasal breathing training tape 412 to impart training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time ([0007], devices for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state; fig. 7A and [0094], planar base membrane 412 comprises adhesive material on its surface, making it a tape), the nasal breathing training tape 412 comprising: a stretchable strip 412 having a first surface 412b, and a second surface 412a opposite to the first surface 412b, wherein the stretchable strip 412 is stretchable to create tension therein (fig. 7B and [0090], first and second surfaces 412b/a; [0089], base membrane 412 may be elastic, which would be capable of creating tension); an adhesive layer applied to the second surface 412a ([0094], adhesive material at least partially covering first surface 412a); and a cutout portion 414 configured on the stretchable strip 412 along a substantially central location of the stretchable strip 412 (fig. 7A and [0093], central open region 414), wherein the stretchable strip 412 comprising (i) an upper lip portion, (ii) a lower lip portion, (iii) a left side portion and (iv) a right side portion (please see annotated fig. A below) is stretchable up to a size to be accommodated and to be stuck around a lip portion, surrounding the mouth such that the nasal breathing training tape 412 is not touching the lip portion, of the user, such that the lip portion is held together by the tension created in the stretchable strip 412 ([0089], base membrane 412 may be elastic, and [0103], the central open 
Leeflang is silent on a length of the cutout portion being equal to three times the length of the left side portion, and wherein a length of the cutout portion is equal to three times the length of the right side portion.
However, Herod teaches an adhesive strip for surrounding the lips (figs. 1-3 and col. 2, lines 53-66) comprising a cutout portion 10 (fig. 3), wherein a length of the cutout portion 10 is equal to three times the length of the left side portion, and wherein a length of the cutout portion 10 is equal to three times the length of the right side portion (fig. 3, the left to right length of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of Leeflang such that a length of the cutout portion is equal to three times the length of the left side portion, and wherein a length of the cutout portion is equal to three times the length of the right side portion, as taught by Herod, which is prima facie obvious according to MPEP 2144.04 IV. A. and B. (changes in relative dimensions/size/proportion/shape did not render the claimed device patentably distinct from the prior art devices, particularly since the claimed device would not perform differently than that of the prior art device, and in absence of persuasive evidence that the particular configuration was significant; In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    387
    779
    media_image1.png
    Greyscale

	Regarding claim 3, Leeflang in view of Herod discloses the claimed invention as discussed above.

Regarding claim 4, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 7, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 being adapted to correspond to the lip portion such that the lip portion is configured to protrude from the cutout portion 414 ([0103], the central open region/cutout 414 is positioned over the user’s lips; thus, the lips are capable of protruding from the cutout 414).
Regarding claim 8, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang further discloses a ratio of the cutout portion 414 to the stretchable strip 412 being about 1:3 (annotated fig. A shows the cutout portion having a vertical width about 1/3 of the total vertical width of the strip).
Regarding claim 9, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Regarding claim 10, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang further discloses the adhesive being adaptable to human skin ([0094], adhesive material may be low tack adhesive that is adherent to skin).
Claims 2, 11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232.
Regarding claim 2, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having stretchable property ([0089], base membrane 412 may be elastic).
Leeflang in view of Herod is silent on the stretchable strip comprising one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by an elastic tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising one of a cotton material or a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic), wherein the upper lip portion and the lower lip portion are held together by an elastic tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip (since the strip 10 is stretchable as noted above, the upper and lower lip portions of the strip are held together by the elastic tension of the strip, which is capable of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Herod to comprise one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by an elastic tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Regarding claim 11, Leeflang discloses a method for imparting training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time ([0007], methods for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state), the method comprising: using a stretchable strip of a nasal breathing training tape 412 comprising (i) an upper lip portion, (ii) a lower lip portion, (iii) a left side portion and (iv) a right side portion (please see annotated fig. A) having a size to be accommodated around a lip portion of the user, the stretchable strip 412 having a cutout portion 414 configured on the stretchable strip 412 along a substantially central location of the stretchable strip 412 (fig. 7A and [0089], base membrane 412 may be elastic; [0103], in use, the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth); and sticking the stretchable strip 412, via an adhesive layer applied to a second surface, opposite to a first surface of the stretchable strip 412 (fig. 7B and [0090], first and second surfaces 412b/a; [0094], adhesive material at least partially covering second surface 412a), around the lip portion, surrounding the mouth such that the nasal breathing training tape is not touching the lip portion, of the user, such that the lip portion is held together ([0103], the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through 
Leeflang is silent on a length of the cutout portion being equal to three times the length of the left side portion, and wherein a length of the cutout portion is equal to three times the length of the right side portion.
However, Herod teaches an adhesive strip for surrounding the lips (figs. 1-3 and col. 2, lines 53-66) comprising a cutout portion 10 (fig. 3), wherein a length of the cutout portion 10 is equal to three times the length of the left side portion, and wherein a length of the cutout portion 10 is equal to three times the length of the right side portion (fig. 3, the left to right length of the cutout 10 is about three times the length of the left side portion (from the left edge 23 to the cutout 10) and the right side portion (from the right edge 23 to the cutout 10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of Leeflang such that a length of the cutout portion is equal to three times the length of the left side portion, and wherein prima facie obvious according to MPEP 2144.04 IV. A. and B. (changes in relative dimensions/size/proportion/shape did not render the claimed device patentably distinct from the prior art devices, particularly since the claimed device would not perform differently than that of the prior art device, and in absence of persuasive evidence that the particular configuration was significant; In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Leeflang in view of Herod is silent on using the stretchable strip comprising stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the lip portion is held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the lip portion is held together.
However, Portnoy teaches an analogous method for hold the lips closed (fig. 3 and col. 2, lines 40-43, panel 10 is used to prevent snoring; col. 3, lines 2-3, the mouth is effectively held closed), comprising stretching the stretchable strip 10, and to create tension therein; and sticking the stretched stretchable strip 10 such that the lip portion is held together by the tension created in the stretchable strip 10; whereby due to the tension created by the tape 10, the lip portion is held together (col. 2, line 57-col. 3, line 4, and col. 3, lines 30-35, the mouth is effectively held closed by panel 10 when the panel 10 is stretched before placing on the face, due to the tension in the panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of application of the stretchable strip of Leeflang in view of Herod with the steps of stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the lip portion is held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the lip portion is held together, as taught by Portnoy, so that the “elasticity of the fabric 
Regarding claim 14, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having stretchable property ([0089], base membrane 412 may be elastic).
Leeflang in view of Herod is silent on the stretchable strip comprising one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by an elastic tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising one of a cotton material or a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic), wherein the upper lip portion and the lower lip portion are held together by an elastic tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip (since the strip 10 is stretchable as noted above, the upper and lower lip portions of the strip are held together by the elastic tension of the strip, which is capable of stimulating a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip).

Regarding claim 15, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the stretchable strip with the rectangular shape having rounded corners.
Regarding claim 16, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 18, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 being adapted to correspond to the lip portion such that the lip portion is configured to protrude from the cutout portion 414 ([0103], in use, the central open region/cutout 414 is positioned over the user’s lips; thus, the lips must protrude from the cutout 414, since lips protrude from the surrounding skin).
Regarding claim 19, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses a ratio of the cutout portion 414 to the stretchable strip 412 being about 1:3 (annotated fig. A shows the cutout portion having a vertical width about 1/3 of the total vertical width of the strip).
Regarding claim 20, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Beaird US 4,658,811.
Regarding claim 5, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang in view of Herod is silent on the stretchable strip comprising a stretchability to about 20% to about 30%.
However, Beaird teaches a jaw supporting device 1 (fig. 1 and col. 1, line 64-col. 2, line 1, the device can also be used during sleep to prevent snoring) comprising a stretchable strip 6 comprising a stretchability to about 20% to about 30% (fig. 3 and col. 3, lines 36-38, bands 6 can stretch from 3 inches to 4 inches, providing a 33% increase, which is about 30%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the stretchable strip of Leeflang in view of Herod with a stretchability to about 20% to about 30%, as taught by Beaird, to allow sufficient stretchability that would accommodate a variety of lip and mouth sizes.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Lehmann US 2014/0025102 A1.
Regarding claim 6, Leeflang in view of Herod discloses the claimed invention as discussed above.
Leeflang in view of Herod is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images; please note that the one or more characters include cars, stars, etc., and are thus not exclusive to any other type of art work).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of Leeflang in view of Herod with one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232 and Beaird US 4,658,811.
Regarding claim 12, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Portnoy is silent on stretching the stretchable strip to about 20% to about 30%.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of stretching the stretchable strip of Leeflang in view of Herod further in view of Portnoy to be up to about 20% to about 30%, as taught by Beaird, to sufficiently stretch to accommodate a variety of lip and mouth sizes.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232 and of Fenton US 2010/0298861 A1.
Regarding claim 13, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Portnoy is silent on sticking the stretched stretchable strip for about 30 minutes to 2 hours.
However, Fenton teaches a method of using an analogous strip 1 for nasal breathing (fig. 1 and [0016], nasal dilator strip) comprising the step of sticking the strip for about 30 minutes to 2 hours ([0018], strip 1 adhered to skin and activated over a period of 5 to 30 minutes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of sticking the stretched stretchable strip of Leeflang in view of Herod further in view of Portnoy to be for about 30 minutes to 2 hours, as taught by Fenton, to allow sufficient time for the strip to be effective for encouraging nasal breathing. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232 and Lehmann US 2014/0025102 A1.
Regarding claim 17, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Portnoy is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images; please note that the one or more characters include cars, stars, etc., and are thus not exclusive to any other type of art work).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of Leeflang in view of Herod further in view of Portnoy with one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berthon-Jones US 6,123,082; Seamen US 2016/0302961 A1; Hirs US 2008/0041397 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786